577 So.2d 580 (1991)
In re AMENDMENT TO RULES OF CIVIL PROCEDURE-FORM 1.976 STANDARD FORMS FOR INTERROGATORIES.
No. 77020.
Supreme Court of Florida.
April 4, 1991.
Wayne L. Cobb, Circuit Judge, Chairman, Civil Procedure Rules Committee, Dade City, Bruce J. Berman, Past Chairman, Weil, Gotshal & Manges, Miami, John F. Harkness, Jr., Executive Director, The Florida Bar, Tallahassee, and Theodore Babbitt, Chairman, Sub-Committee, Civil Procedure Rules Committee, West Palm Beach, for petitioner.
Michael C. Pendley of Bullock, Childs & Pendley, Jacksonville, for respondent.
PER CURIAM.
The Civil Procedure Rules Committee of The Florida Bar, responding to this Court's request pursuant to Florida Rule of Judicial Administration 2.130, has petitioned the Court to adopt new standard interrogatories, amending the forms in the appendix to Florida Rule of Civil Procedure 1.976.[*]
The petition seeks to substitute new form interrogatories for those presently existing. The presently existing form interrogatories consist of:
FORM 1. Nineteen interrogatories directed to plaintiffs in automobile negligence cases;
FORM 2. Sixteen interrogatories directed to defendants in automobile negligence cases; and
FORM 3. Six interrogatories directed to parties in marriage dissolution cases.
The committee proposes to substitute the existing forms with the following:
FORM 1: GENERAL PERSONAL INJURY NEGLIGENCE  INTERROGATORIES TO PLAINTIFF (twenty-one interrogatories directed to plaintiffs in all personal injury cases);
FORM 2: GENERAL PERSONAL INJURY NEGLIGENCE  INTERROGATORIES TO DEFENDANT (fourteen interrogatories directed to defendants in all personal injury cases);
FORM 3: MEDICAL MALPRACTICE  INTERROGATORIES TO PLAINTIFF (seven interrogatories to be used in conjunction with the general personal injury negligence interrogatories to plaintiffs);
FORM 4: MEDICAL MALPRACTICE  INTERROGATORIES TO DEFENDANT (eight interrogatories to be used in conjunction with the general personal injury negligence interrogatories to defendants);
FORM 5: AUTOMOBILE NEGLIGENCE  INTERROGATORIES TO PLAINTIFF (two interrogatories to be used in conjunction with the general personal injury negligence interrogatories to plaintiffs);
FORM 6: AUTOMOBILE NEGLIGENCE  INTERROGATORIES TO DEFENDANT (eight interrogatories to be used in conjunction with the general personal injury negligence interrogatories to defendants); and
FORM 7: MARRIAGE DISSOLUTION  INTERROGATORIES TO PARTY (keeping the six existing interrogatories without revision but redesignating them under the heading FORM 7).
The committee approved the proposal by unanimous vote. However, the Board of Governors of The Florida Bar voted unanimously to urge this Court not to accept the proposed Medical Malpractice Interrogatories. The proposal was advertised by way of official notice in the January 15, 1991 edition of The Florida Bar News. Responses received pursuant to the notice addressed individual interrogatories.
Having considered all of the responses, we adopt the committee's proposal as revised by this Court. The existing FORM 1 and FORM 2 interrogatories are hereby rescinded; new form interrogatories, as revised and attached in the appendix to this *581 opinion, are approved; and the existing FORM 3 shall remain in effect but is hereby redesignated as FORM 7.
It is so ordered.
SHAW, C.J., and OVERTON, McDONALD, BARKETT, GRIMES, KOGAN and HARDING, JJ., concur.

APPENDIX


                            FORM 1.
                    GENERAL PERSONAL INJURY
                 NEGLIGENCE  INTERROGATORIES
                         TO PLAINTIFF
(If answering for another person or entity, answer with respect
to that person or entity, unless otherwise stated.)
1. What is the name and address of the person answering these
  interrogatories, and, if applicable, the person's official
  position or relationship with the party to whom the
  interrogatories are directed?
2. List the names, business addresses, dates of employment and
  rates of pay regarding all employers, including
  self-employment, for whom you have worked in the past ten
  years.
3. List all former names and when you were known by those names.
  State all addresses where you have lived for the past ten
  years, the dates you lived at each address, your social
  security number, your date of birth, and if you are or have
  ever been married, the name of your spouse or spouses.
4. Do you wear glasses, contact lenses or hearing aids? If so,
  who prescribed them; when were they prescribed; when were your
  eyes or ears last examined; and what is the name and address of
  the examiner?
5. Have you ever been convicted of a crime, other than any
  juvenile adjudication, which under the law under which you were
  convicted was punishable by death or imprisonment in excess of
  one year, or that involved dishonesty or a false statement
  regardless of the punishment? If so, state as to each
  conviction, the specific crime, the date and the place of
  conviction.
6. Were you suffering from physical infirmity, disability, or
  sickness at the time of the incident described in the
  complaint? If so, what was the nature of the infirmity,
  disability, or sickness?
7. Did you consume any alcoholic beverages or take any drugs or
  medication within twelve hours before the time of the incident
  described in the complaint? If so, state the type and amount of
  alcoholic beverages, drugs or medication which were consumed
  and when and where you consumed them.
8. Describe in detail how the incident described in the complaint
  happened, including all actions taken by you to prevent the
  incident.
9. Describe in detail each act or omission on the part of any
  party to this lawsuit that you contend constituted negligence
  that was a contributing legal cause of the incident in
  question.
10. Were you charged with any violation of law (including any
  regulations or ordinances) arising out of the incident
  described in the complaint? If so, what was the nature of the
  charge; what plea, or answer, if any, did you enter to the
  charge; what court or agency heard the charge; was any written
  report prepared by anyone regarding this charge, and if so,
  what is the name and address of the person or entity that
  prepared the report; do you have a copy of the report; and was
  the testimony at any trial, hearing, or other proceeding on the
  charge recorded in any manner, and, if so, what was the name
  and address of the person who recorded the testimony?
11. Describe each injury for which you are claiming damages in
  this case, specifying the part of your body that was injured,
  the nature of the injury, and, as to any injuries you contend
  are permanent, the effects on you that you claim are permanent.
12. List each item of expense or damage, other than loss of
  income or earning capacity, that you claim to have incurred as
  a result of the incident described in the
*582  complaint, giving for each item the date incurred, the name and
  business address to whom each was paid or is owed, and the
  goods or services for which each was incurred.
13. Do you contend that you have lost any income, benefits, or
  earning capacity in the past or future as a result of the
  incident described in the complaint? If so, state the nature of
  the income, benefits, or earning capacity, and the amount and
  the method that you used in computing the amount.
14. Has anything been paid or is anything payable from any third
  party for the damages listed in your answers to these
  interrogatories? If so, state the amounts paid or payable, the
  name and business address of the person or entity who paid or
  owes said amounts, and which of those third parties have or
  claim a right of subrogation.
15. List the names and business addresses of each physician who
  has treated or examined you, and each medical facility where
  you have received any treatment or examination for the injuries
  for which you seek damages in this case; and state as to each,
  the date of treatment or examination, and the injury or
  condition for which you were examined or treated.
16. List the names and business addresses of all other
  physicians, medical facilities or other health care providers
  by whom or at which you have been examined or treated in the
  past ten years; and state as to each the dates of examination
  or treatment and the condition or injury for which you were
  examined or treated.
17. List the names and addresses of all persons who are believed
  or known by you, your agents or attorneys to have any knowledge
  concerning any of the issues in this lawsuit; and specify the
  subject matter about which the witness has knowledge.
18. Have you heard or do you know about any statement or remark
  made by or on behalf of any party to this lawsuit, other than
  yourself, concerning any issue in this lawsuit? If so, state
  the name and address of each person who made the statement or
  statements, the name and address of each person who heard it,
  and the date, time, place and substance of each statement.
19. State the name and address of every person known to you, your
  agents, or attorneys, who has knowledge about, or possession,
  custody or control of any model, plat, map, drawing, motion
  picture, video tape, or photograph pertaining to any fact or
  issue involved in this controversy; and describe as to each,
  what such person has, the name and address of the person who
  took or prepared it, and the date it was taken or prepared.
20. Do you intend to call any expert witnesses at the trial of
  this case? If so, state as to each such witness the name and
  business address of the witness, the witness's qualifications
  as an expert, the subject matter upon which the witness is
  expected to testify, the substance of the facts and opinions to
  which the witness is expected to testify, and a summary of the
  grounds for each opinion.
21. Have you made an agreement with anyone that would limit that
  party's liability to anyone for any of the damages sued upon in
  this case? If so, state the terms of the agreement and the
  parties to it.
22. Please state if you have ever been a party, either plaintiff
  or defendant, in a lawsuit other than the present matter and if
  so, state whether you were plaintiff or defendant, the nature
  of the action, and the date and court in which such suit was
  filed.
                           FORM 2.
                    GENERAL PERSONAL INJURY
                 NEGLIGENCE  INTERROGATORIES
                         TO DEFENDANT
(If answering for another person or entity, answer with respect
to that person or entity, unless otherwise stated.)
1. What is the name and address of the person answering these
  interrogatories,
*583  and, if applicable, the person's official position or
  relationship with the party to whom the interrogatories are
  directed?
2. List all former names and when you were known by those names.
  State all addresses where you have lived for the past ten
  years, the dates you lived at each address, your social
  security number, and your date of birth.
3. Have you ever been convicted of a crime, other than any
  juvenile adjudication, which under the law under which you were
  convicted punishable was by death or imprisonment in excess of
  one year, or that involved dishonesty or a false statement
  regardless of the punishment? If so, state as to each
  conviction the specific crime, the date and the place of
  conviction.
4. Describe any and all policies of insurance which you contend
  cover or may cover you for the allegations set forth in
  plaintiff's complaint, detailing as to such policies: the name
  of the insurer, number of the policy, the effective dates of
  the policy, the available limits of liability, and the name and
  address of the custodian of the policy.
5. Describe in detail how the incident described in the complaint
  happened, including all actions taken by you to prevent the
  incident.
6. Describe in detail each act or omission on the part of any
  party to this lawsuit that you contend constituted negligence
  that was a contributing legal cause of the incident in
  question.
7. State the facts upon which you rely for each affirmative
  defense in your answer.
8. Do you contend any person or entity other than you is, or may
  be, liable in whole or part for the claims asserted against you
  in this lawsuit? If so, state the full name and address of each
  such person or entity, the legal basis for your contention, the
  facts or evidence upon which your contention is based, and
  whether or not you have notified each such person or entity of
  your contention.
9. Were you charged with any violation of law (including any
  regulations or ordinances) arising out of the incident
  described in the complaint? If so, what was the nature of the
  charge; what plea, or answer, if any, did you enter to the
  charge; what court or agency heard the charge; was any written
  report prepared by anyone regarding the charge, and if so, what
  is the name and address of the person or entity who prepared
  the report; do you have a copy of the report; and was the
  testimony at any trial, hearing, or other proceeding on the
  charge recorded in any manner, and if so, what was the name and
  address of the person who recorded the testimony?
10. List the names and addresses of all persons who are believed
  or known by you, your agents or attorneys, to have any
  knowledge concerning any of the issues in this lawsuit; and
  specify the subject matter about which the witness has
  knowledge.
11. Have you heard or do you know about any statement or remark
  made by or on behalf of any party to this lawsuit, other than
  yourself, concerning any issue in this lawsuit? If so, state
  the name and address of each person who made the statement or
  statements, the name and address of each person who heard it,
  and the date, time, place and substance of each statement.
12. State the name and address of every person known to you, your
  agents or attorneys who has knowledge about, or possession,
  custody or control of any model, plat, map, drawing, motion
  picture, video tape, or photograph pertaining to any fact or
  issue involved in this controversy; and describe as to each,
  what such person has, the name and address of the person who
  took or prepared it, and the date it was taken or prepared.
13. Do you intend to call any expert witnesses at the trial of
  this case? If so, state as to each such witness the name and
  business address of the witness, the witness's qualifications
  as an expert, the subject matter upon which the witness is
  expected to testify, the substance of the facts and opinions to
  which the witness is
*584  expected to testify, and a summary of the grounds for each
  opinion.
14. Have you made an agreement with anyone that would limit that
  party's liability to anyone for any of the damages sued upon in
  this case? If so, state the terms of the agreement and the
  parties to it.
15. Please state if you have ever been a party, either plaintiff
  or defendant, in a lawsuit other than the present matter, and
  if so, state whether you were plaintiff or defendant, the
  nature of the action, and the date and court in which such suit
  was filed.
                            FORM 3
                            MEDICAL
                 MALPRACTICE  INTERROGATORIES
                         TO PLAINTIFF
(These interrogatories should be used in conjunction with the
General Personal Injury Negligence Interrogatories to Plaintiff.)
23. Do you contend that you have experienced any injury or
  illness as a result of any negligence of this defendant? If so,
  state the date that each such injury occurred, a description of
  how the injury was caused, and the exact nature of each such
  injury.
24. What condition, symptom, or illness caused you to obtain
  medical care and treatment from this defendant?
25. Do you claim this defendant neglected to inform or instruct
  or warn you of any risk relating to your condition, care, or
  treatment? If so, state of what, in your opinion, the defendant
  failed to inform, instruct, or warn you.
26. If you contend that you were not properly informed by this
  defendant regarding the risk of the treatment or the procedure
  performed, state what alternative treatment or procedure, if
  any, you would have undergone had you been properly informed.
27. State the date and place and a description of each complaint
  for which you contend the defendant refused to attend or treat
  you.
28. State the date you became aware of the injuries sued on in
  this action, and describe in detail the circumstances under
  which you became aware of each such injury; state the date you
  became aware that the injuries sued on in this action were
  caused or may have been caused by medical negligence; and
  describe in detail the circumstances under which you became
  aware of the cause of said injuries.
29. State the name and address of every person or organization to
  whom you have given notice of the occurrence sued on in this
  case because you, your agents or attorneys believe that person
  or organization may be liable in whole or in part to you.
                            FORM 4.
                            MEDICAL
                 MALPRACTICE  INTERROGATORIES
                         TO DEFENDANT
(These interrogatories should be used in conjunction with the
General Personal Injury Negligence Interrogatories to Defendant.)
NOTE: When the word "Plaintiff" is mentioned, these
  interrogatories are directed to be answered regarding (name of
  plaintiff/patient).
16. Please give us your entire educational background, starting
  with your college education and chronologically indicating by
  date and place, each school, college, course of study, title of
  seminars, length of study, and honors received by you up to the
  present time, including internships, residencies, degrees
  received, licenses earned or revoked, medical specialty
  training, board memberships, authorship of any books, articles
  or texts, including the names of those writings and their
  location in medical journals, awards or honors received, and
  continuing medical education.
17. Please give us your entire professional background up to the
  present time, including dates of employment or association, the
  names of all physicians with whom you have practiced, the form
  of employment or business relationship
*585  such as whether by partnership, corporation, sole
  proprietorship, and the dates of the relationships, including
  hospital staff privileges and positions, and teaching
  experience.
18. With respect to your office library or usual place of work,
  give us the name, author, name of publisher, and date of
  publication of every medical book or article, journal or
  medical text, to which you had access, which deals with the
  overall subject matter described in paragraph (whatever
  paragraph number that concerns negligence) of the complaint.
  (In lieu of answering this interrogatory you may allow
  plaintiff's counsel to inspect your library at a reasonable
  time.)
19. If you believe there was any risk to the treatment you
  rendered to the plaintiff, state the nature of all risks,
  including whether the risks were communicated to the plaintiff;
  when, where and in what manner they were communicated; and
  whether any of the risks in fact occurred.
20. Tell us your experience in giving the kind of treatment or
  examination that you rendered to the plaintiff before it was
  given to the plaintiff, giving us such information as the
  approximate number of times you have given similar treatment or
  examinations, where the prior treatment or examinations took
  place, and the successful or unsuccessful nature of the outcome
  of that treatment or those examinations.
21. Please identify with sufficient particularity to formulate
  the basis of a request to produce all medical records of any
  kind of which you are aware which deal with the medical
  treatment or examinations furnished to the plaintiff at any
  time, whether by you or another person or persons.
22. Please state whether any claim for medical malpractice has
  ever been made against you alleging facts relating to the same
  or similar subject matter as this lawsuit, and if so, state as
  to each such claim the names of the parties, the claim number,
  the date of the alleged incident, the ultimate disposition of
  the claim, and the name of your attorney, if any.
                            FORM 5.
                          AUTOMOBILE
                 NEGLIGENCE  INTERROGATORIES
                         TO PLAINTIFF
(These interrogatories should be used in conjunction with the
General Personal Injury Negligence Interrogatories to Plaintiff.)
23. At the time of the incident described in the complaint, were
  you wearing a seat belt? If not, please state why not; where
  you were seated in the vehicle; and whether the vehicle was
  equipped with a seat belt that was operational and available
  for your use.
24. Did any mechanical defect in the motor vehicle in which you
  were riding at the time of the incident described in the
  complaint contribute to the incident? If so, describe the
  nature of the defect and how it contributed to the incident.
                            FORM 6.
                          AUTOMOBILE
                 NEGLIGENCE  INTERROGATORIES
                         TO DEFENDANT
(These interrogatories should be used in conjunction with the
General Personal Injury Negligence Interrogatories to Defendant.)
16. Do you wear glasses, contact lenses or hearing aids? If so,
  who prescribed them, when were they prescribed, when were your
  eyes or ears last examined, and what is the name and address of
  the examiner?
17. Were you suffering from physical infirmity, disability, or
  sickness at the time of the incident described in the
  complaint? If so, what was the nature of the infirmity,
  disability, or sickness?
18. Did you consume any alcoholic beverages or take any drugs or
  medications within 12 hours before the time of the incident
  described in the complaint? If so, state the type and amount of
  alcoholic beverages, drugs or medication which
*586  were consumed, and when and where you consumed them.
19. Did any mechanical defect in the motor vehicle in which you
  were riding at the time of the incident described in the
  complaint contribute to the incident? If so, describe the
  nature of the defect and how it contributed to the incident.
20. List the name and address of all persons, corporations or
  entities who were registered title owners or who had ownership
  interest in, or right to control, the motor vehicle that the
  defendant driver was driving at the time of the incident
  described in the complaint, and describe both the nature of the
  ownership interest or right to control the vehicle, and the
  vehicle itself, including the make, model, year and vehicle
  identification number.
21. At the time of the incident described in the complaint, did
  the driver of the vehicle described in your answer to the
  preceding interrogatory have permission to drive the vehicle?
  If so, state the names and addresses of all persons who have
  permission.
22. At the time of the incident described in the complaint, was
  the defendant driver engaged in any mission or activity for any
  other person or entity, including any employer? If so, state
  the name and address of that person or entity and the nature of
  the mission or activity.
23. Was the motor vehicle that the defendant driver was driving
  at the time of the incident described in the complaint damaged
  in the incident and if so, what was the cost to repair the
  damage?

NOTES
[*]  We have jurisdiction pursuant to article V, section 2(a) of the Florida Constitution.